Fourth Court of Appeals
                                San Antonio, Texas
                                     December 5, 2014

                                    No. 04-14-00743-CV

                           IN THE INTEREST OF A.S.C., et al,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02281
                         Honorable Richard Garcia, Judge Presiding


                                      ORDER
     Appellant’s first motion for extension of time is GRANTED. Appellant’s brief is due on
December 29, 2014.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court